Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 1 of 17 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                              :
  RENEE PISTONE, on behalf of herself and all :
  others similarly situated,                  :
                                              :
                          Plaintiff,          : Civil Action No.
                                              :
  vs.                                         : CLASS ACTION COMPLAINT AND
                                              : JURY TRIAL DEMAND
  HALSTED FINANCIAL SERVICES, LLC,            :
                                              :
                          Defendant.          :
                                              :
                                              :
  ––––––––––––––––––––––––––––––––––––––––– X


         Plaintiff RENEE PISTONE, on behalf of herself and all others similarly situated,

  (hereinafter “Plaintiff”) by and through her undersigned attorney, alleges against the

  above-named Defendant HALSTED FINANCIAL SERVICES, LLC ("Defendant"), the

  following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for statutory damages and declaratory and

  injunctive relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair

  Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors

  from engaging in abusive, deceptive and unfair practices.
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 2 of 17 PageID: 2




                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of the State of New Jersey,

  County of Ocean and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief Defendant Halsted Financial Services,

  LLC is a debt collector based in Skokie, Illinois.

          9.      Upon information and belief, Defendant is a company that uses the mail,

  telephone, and facsimile and regularly engages in business, the principal purpose of

                                                 2
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 3 of 17 PageID: 3




  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

  New Jersey consumers and their successors in interest (the “Class”), who have received

  debt collection letters from the Defendant which are in violation of the FDCPA, as

  described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:

                 • All New Jersey consumers who were sent letters and/or notices from or
                 on behalf of Defendant in a form substantially similar to attached Exhibit
                 A and which included the alleged conduct and practices described herein.

                • The Class period begins one year to the filing of this Action.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

                 maintaining a class action:

                •    Upon information and belief, the Class is so numerous that joinder of

                    all members is impracticable because there are hundreds and/or

                    thousands of persons who have received debt collection letters and/or

                    notices from the Defendants that violate specific provisions of the

                    FDCPA. Plaintiff is complaining of a standard form letter and/or

                    notice that is sent to hundreds of persons (See Exhibit A), except that

                    the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2,

                    partially redacted the financial account numbers in an effort to protect



                                               3
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 4 of 17 PageID: 4




                  Plaintiff’s privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a.        Whether the defendant violated various provisions of the

                      FDCPA, including, but not limited to 15 U.S.C. §§ 1692e, 1692f

                      and/or 1692g, and subsections therein;

                      b.        Whether Plaintiff and the Class have been injured by the

                      Defendant’s conduct;

                      c.        Whether Plaintiff and the Class have sustained damages

                      and are entitled to restitution as a result of Defendant’s

                      wrongdoing, and if so, what is the proper measure and appropriate

                      statutory formula to be applied in determining such damages and

                      restitution; and

                      g.        Whether Plaintiff and the Class are entitled to declaratory

                      and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;




                                              4
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 5 of 17 PageID: 5




              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will

                  continue to suffer losses of statutory protected rights as well as

                  monetary damages. If Defendant’s conduct is allowed to proceed

                  without remedy they will continue to reap and retain the proceeds of

                  their ill-gotten gains;

              •   Defendant has acted on grounds generally applicable to the entire

                  Class, thereby making appropriate final injunctive relief or

                  corresponding declaratory relief with respect to the Class as a whole.


                               STATEMENT OF FACTS

        13.   Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

                                             5
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 6 of 17 PageID: 6




  defined by 15 U.S.C. §1692a(3).

         14.     Prior to March 4, 2020, Plaintiff allegedly incurred a financial obligation

  to Synchrony Bank (“Synchrony”) related to a consumer credit card debt (“the Debt”).

         15.     The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

         16.     The alleged Synchrony Debt is a "debt" as defined by 15 U.S.C. §

  1692a(5).

         17.     Synchrony is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         18.     At some time prior to March 4, 2020, the Synchrony Debt obligation

  became past due with a balance of $744.05.

         19.     Based upon information and belief, sometime prior to March 4, 2020,

  Synchrony either directly or through intermediate transactions assigned, placed, sold or

  transferred the Debt to LVNV Funding LLC (“LVNV”), who became the new owner of

  the Debt.

         20.     Subsequently, LVNV either directly or through intermediate transactions

  assigned, placed, or transferred the Debt to Defendant for purposes of collection.

         21.     At the time the Debt was assigned, placed, and or or transferred to

  Defendant, the Debt was in default.

         22.     Defendant caused to be delivered to Plaintiff a letter (“the Collection

  Letter”) dated March 4, 2020 concerning the Debt, which sought to collect an amount

  owed of $744.05 for an account ending in 6610. Attached as Exhibit A is a copy of the

  March 4, 2020 collection letter.

                                               6
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 7 of 17 PageID: 7




         23.      At the time the Synchrony Debt was placed with Defendant, the balance

  was past due.

         24.      The March 4, 2020 collection letter was Defendant’s initial written

  communication to Plaintiff with respect to the Debt.

         25.      The Collection Letter was sent in connection with the collection of the

  Synchrony obligation.

         26.      The March 4, 2020 collection letter was a “communication” as defined by

  15 U.S.C. §1692a(2).

         27.      The Collection Letter provides two different settlement options to resolve

  the debt.

         28.      The first option offers to settle the Debt for $595.24.

         29.      The second option offers to settle the Debt for $669.65, payable in three

  payments, for a total savings of $74.40.

         30.      If the consumer were to accept the second option, the consumer would

  save 10% of the balance.

         31.      However, the upper right top of the Collection Letter states in large bolded

  print, “20% off your balance.”

         32.      While the “20% off your balance” representation may be true with respect

  to the first option it is not true with respect to the second option and misrepresents the

  amount of savings the consumer would receive by accepting the second option to settle

  the debt.

         33.      In reading the Collection Letter, based upon the “20% off your balance”

  language, the least sophisticated consumer would believe that by selecting the second

                                                7
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 8 of 17 PageID: 8




  option, he or she would be receiving a 20% discount off the balance, when this is not

  true.

          34.    Thus, the Collection Letter is false, deceptive and/or misleading with

  respect to the amount of discount the consumer would receive by selecting the second

  option to settle the Debt.

          35.    Additionally, after presenting the two options to resolve the Debt, the

  Collection Letter states, “This office is not obligated to renew these offers after

  4/21/2020.

          36.    The Collection Letter fails to state whether the settlement payment must

  be sent by the consumer or received by Defendant, by the stated deadline in order to

  accept the settlement offer.

          37.    Whether a payment would actually settle the debt is, by definition, a

  material term of a settlement offer and must be communicated clearly and effectively.

          38.    The Collection Letter could be interpreted by the least sophisticated

  consumer to mean that such payment must be mailed to Defendant by the stated deadline

  in order to accept the settlement offer.

          39.    The Collection Letter could also be interpreted by the least sophisticated

  consumer to mean that such payment must be received by Defendant by the stated

  deadline in order to accept the settlement offer.

          40.    The least sophisticated consumer reading the Collection Letter would be

  left to wonder about a material term of the settlement offer.

          41.    As result of the lack of clarity regarding the payment as to the settlement

  amount by the least sophisticated consumer, the Collection Letter is open to more than

                                                8
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 9 of 17 PageID: 9




  one reasonable interpretation, at least one of which is inaccurate.

         42.        Additionally, as the initial written communication from Defendant, The

  Collection Letter was required to contain a notification of Plaintiff’s verification rights

  within the meaning of 15 U.S.C. §1692g(a).

         43.        15 U.S.C. § 1692g provides that within five days after the initial

  communication with a consumer in connection with the collection of any debt, a debt

  collector shall, unless the information is contained in the initial communication or the

  consumer has paid the debt, send the consumer a written notice containing certain

  enumerated information.

         44.        15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

  statement that unless the consumer, within thirty days after receipt of the notice, disputes

  the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

  debt collector.

         45.        15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

  statement that if the consumer notifies the debt collector in writing within the thirty-day

  period that the debt, or any portion thereof, is disputed, the debt collector will obtain

  verification of the debt or a copy of a judgment against the consumer and a copy of such

  verification or judgment will be mailed to the consumer by the debt collector.

         46.        15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

  statement that, upon the consumer's written request within the thirty-day period, the debt

  collector will provide the consumer with the name and address of the original creditor, if

  different from the current creditor.

         47.        A debt collector has the obligation not just to convey the 15 U.S.C. §

                                               9
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 10 of 17 PageID: 10




   1692g required disclosures, but also to convey such clearly.

           48.     Even if a debt collector conveys the required information accurately, the

   debt collector nonetheless violates the FDCPA if that information is overshadowed or

   contradicted by other language in the communication.

           49.     Even if a debt collector conveys the required information accurately, the

   debt collector nonetheless violates the FDCPA if that information is overshadowed by

   other collection activities during the 30-day validation period following the

   communication.

           50.     15   U.S.C.   §   1692g(b)   provides   that   collection   activities   and

   communication during the 30-day period may not overshadow or be inconsistent with the

   disclosure of the consumer's right to dispute the debt or request the name and address of

   the original creditor.

           51.     A collection activity or communication overshadows or contradicts the

   validation notice if it would make the least sophisticated consumer uncertain or confused

   as to her rights.

           52.     Defendant’s request for payment within the “30 day dispute period”

   without explaining that its demand did not override the consumer’s right to dispute

   (“Reconciling Statement”) rendered the validation notice ineffective.


           53.     Without the inclusion of a “Reconciling Statement”, Defendant’s letter

   violates the FDCPA as it overshadows and renders the validation notice ineffective.

           54.     Where an actual or apparent contradiction of the validation notice exists,

   the letter must include a reconciling statement to avoid the confusion that would result if



                                                10
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 11 of 17 PageID: 11




   the letter does not explain how the demand for payment fits together with the consumer’s

   right to dispute the debt. See Wilson v. Quadramed Corp., 225 F.3d 350 (3d Cir 2000)

              55.   Plaintiff and others similarly situated would be confused by Defendant’s

   demand for payment within the “30 day dispute period” allowed under the FDCPA.

              56.   If Plaintiff and others similarly situated sent payment within the “30 day

   period” would they be giving up their rights to dispute the debt or have it verified? If

   Plaintiff and others similarly situated disputed the debt and also sent payment, and the

   debt was found invalid, would Defendant return the payment?

              57.   Plaintiff suffered injury in fact by being subjected to unfair and abusive

   practices of Defendant.


              58.   Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

              59.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

              60.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              61.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              62.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

                                                 11
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 12 of 17 PageID: 12




   Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

           63.      The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.

           64.      It is Defendant’s pattern and practice to send collection letters in the form

   described above, and which violate the FDCPA.

           65.      On information and belief, Defendant sent letters in the form described

   above to at least 50 natural persons in the State of New Jersey.


                                             COUNT I

                         FAIR DEBT COLLECTION PRACTICES ACT
                              VIOLATIONS OF 15 U.S.C. §1692

           66.      Plaintiff repeats the allegations contained in paragraphs 1 through 65 as if

   the same were set forth at length.

           67.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

           68.      Defendant’s conduct violated several provisions of the FDCPA, including,

   but not limited to:

           A. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

                 representation or means in connection with the collection of a debt;

           B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                 legal status of any debt;




                                                  12
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 13 of 17 PageID: 13




          C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

              compensation which may lawfully be received by a debt collector for the

              collection of a debt;

          D. 15 U.S.C. § 1692e(10), by the use of any false representation or deceptive

              means to collect or attempt to collect any debt or to obtain information

              concerning a consumer;

          E. 15 U.S.C. §1692f, by using unfair or unconscionable means to collect or

              attempt to collect any debt; and,

          F. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

              expressly authorized by the agreement creating the debt or permitted by law; a

          G. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

              notice;

          H. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

              is inconsistent with the consumer’s right to dispute the debt.



          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses; and
                                                  13
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 14 of 17 PageID: 14




          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          March 4, 2021
                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: March 4, 2021                  By: s/ Lawrence C. Hersh
                                              Lawrence C. Hersh, Esq.




                                               14
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 15 of 17 PageID: 15




                                 EXHIBIT A
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 16 of 17 PageID: 16
Case 3:21-cv-04167-MAS-ZNQ Document 1 Filed 03/04/21 Page 17 of 17 PageID: 17
